 Case 19-07692      Doc 180     Filed 10/07/19 Entered 10/07/19 17:24:22           Desc Main
                                 Document     Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Royalty Properties, LLC
 ,

 Plaintiff(s),
                                                     Case No. 19-cv-6169
 v.                                                  Judge Sara L. Ellis

 Cook County Forest Preserve District,

 Defendant(s).

                                           ORDER

The Court grants Appellant's motion for voluntary dismissal of its bankruptcy appeal [4]. The
Court dismisses this appeal with prejudice and with Appellant to pay its own fees and costs.




Date: 10/7/2019                                    /s/ Sara L. Ellis
                                                   U.S. District Court Judge
